Field, J.
The evidence of the manner in which the weight was attached to the machine, of the purpose for which it was attached, and of the effect produced by it in the working of the machine, being undisputed, the court rightly ruled that it was a part of the machine, within the meaning of the law that the defendant was bound to exercise due care in furnishing suitable machines, and in keeping them in proper repair.
There was evidence for the jury that the plaintiff was in the exercise of due care. There was evidence that she did not know, and that it was not her duty to know, that the weight was attached to the chain in an unsafe manner, or that the lacing was, or had become, too weak to support the weight. She knew that the weight was attached to the chain by a raw-hide lacing, but it was not necessarily a part of her duty to decide whether this was a suitable or safe means of hanging the weight, and she may have known nothing of the strength of raw-hide lacings.
The difficulty in the case arises from the refusal of the court to give to the jury the last instruction requested by the defendant. It is the duty of the master to exercise due care in employing competent servants, in providing suitable machines, and in keeping them in proper repair, and the master cannot wholly escape responsibility by delegating these duties to a servant. If this could be done, a master might escape all responsibility by employing a competent superintendent to perform all these duties. But there are defects in machinery which are of such a character that the master has been held to perform his duty if he furnishes suitable materials, and employs competent servants, and instructs them to keep the machinery in repair, although the servants neglect to make the repairs, or make them in an improper manner. The master must exercise a reasonable supervision over the manner in which his business is done; but the repairs which machines properly constructed require to keep them in running order may be entrusted to competent servants. *236They are regarded as incidental to the use of the machines, because they are such as machines in substantially good repair must from time to time need.
Perhaps the whole question is whether the master has exercised reasonable care in employing competent servants, in providing suitable machines and implements, and in doing that part of his business which he has undertaken to do himself, and has exercised a reasonable supervision over his servants in the performance of the duties which he has entrusted to them. This is often a question for the jury. Courts have therefore held that they could not say, as matter of law, that a master was not responsible for injuries occasioned by defective machinery, when the defect was substantial and rendered the machine unfit for use, although it was through the neglect of a competent servant that the machine had not been repaired; and they have also held that, when the defect was one that must frequently arise from the use of the machine, and was such that the person employed to superintend the use of the machine should attend to in order to keep it in running order, the master performed his whole duty by furnishing suitable materials and employing competent servants to keep the machinery in repair. These decisions have been made in cases where it appeared that the defect in the machinery was unknown to the master. The general question is what under the circumstances the master ought reasonably to have known and done, and, in determining this, the nature of the defect, the length of time it has existed, and the 'means taken to remedy it, are important facts. In the present case, the court instructed the jury that the person employed to keep the machine in repair was a fellow servant with the plaintiff; and that, “if the master provides suitable appliances and competent persons to attend to them, he has done his duty. If he provides proper persons to see that his machinery is kept in proper condition to use, and the injury is caused by the negligence of the persons so employed, the master is not liable.” These instructions comprise substantially all that is contained in the instruction requested, except that they require that the servants be competent, and that the appliances furnished be suitable. If there was no evidence that the servants of the defendant were incompetent, and we are not certain that all the evidence on *237this point is contained in the exceptions, still the defendant did not specifically call the attention of the court to this, or ask any ruling upon it; and it was for the jury to say whether the raw-hide lacings furnished were proper appliances, and whether the defendant had used due care in furnishing proper appliances. The court then instructed the jury: “If you find that the weight, as held up by the lacing, was not a proper machine, and that the defendant' knew or ought to have known it, the defendant is liable, if the accident happened while the plaintiff was in ■ the exercise of due care.” This instruction required the jury to find whether the raw-hide lacings furnished were proper appliances, or whether the particular lacing used was defective, and whether the defendant knew it, or ought to have known it.
The defendant asked for no further instructions upon the nature of the facts, or the circumstances upon which the jury might find that the defendant ought to have known that the machine was defective. If the master knew, or under the circumstances ought to have known, that a machine'in use was out of repair and dangerous, it was his duty to see that it was put in proper repair, or to warn those using it of the danger, if they were ignorant of it. Snow v. Housatonic Railroad, 8 Allen, 441. Ford v. Fitchburg Railroad, 110 Mass. 240. Holden v. Fitchburg Railroad, 129 Mass. 268. Johnson v. Boston Tow-Boat Co. 135 Mass. 209. Spicer v. South Boston Iron Co. 138 Mass. 426. McGree v. Boston Cordage Co. 139 Mass. 445. Filis v. New York, Lake Erie, Western Railroad, 95 N. Y. 546. Pantzar v. Tilly Foster Iron Mining Co. 99 N. Y. 368. Benzing v. Steinway, 101 N. Y. 547. Hough v. Railway, 100 U. S. 213.

Exceptions overruled.